DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements filed on December 11, 2019  has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Priority
This application claims priority of US provisional application 62/517,236, filed June 9, 2017. Applicant’s claim for the benefit of prior-filed application (371 of PCT/US2018/036437 filed June 7, 2018) under 35 U.S.C. 110(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18-20 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 18 recites the limitations “liquid” and “the liquid.” The limitation “a blood simulant liquid” is originally introduced in claim 18. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the blood simulant liquid” and “the blood simulant liquid”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 18. Therefore, claim 18 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 19 and 20 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 18.
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tada, et al., (hereinafter referred to as “Tada,” US 2009/0162820), in view of Thomas, et al., (hereinafter referred to as “Thomas,” US 2005/0004456).
Regarding claim 1, and substantially similar limitations in claims 3, 13 and 18, Tada discloses a transesophageal echocardiography (TEE) simulator (see title “Educational Simulator For Trasesophageal Echocardiography”;  see abstract: “An educational simulator for transesophageal echocardiography device…”), comprising: an interior space (see FIG. 1, chassis 12; see para. [0040]: The human phantom 10 is composed of the chassis 12 patterned after a human upper body, and the palate 14, neck 16, esophagus 18, stomach 20 and heart 22 which are fixed in the chassis 12); 
a simulated esophagus tube extending within the interior space (see FIG. 1, esophagus 18; see para. [0040]: The human phantom 10 is composed of the chassis 12 patterned after a human upper body, and the palate 14, neck 16, esophagus 18, stomach 20 and heart 22 which are fixed in the chassis 12. The esophagus 18 and stomach 20 are formed from hollow tubes. The palate 14 is open toward the outside. The neck 16 communicates with the palate 14. The esophagus 18 communicates with the neck 16. The stomach 20 communicates with the esophagus 18), 
at least a portion of the simulated esophagus tube being echolucent (see para. [0057]: … because the chassis 12 and esophagus 18 are transparent), 
the simulated esophagus 5tube defining a lumen and an open end (see FIG. 1, esophagus 18; see para. [0040]: The esophagus 18 and stomach 20 are formed from hollow tubes. The palate 14 is open toward the outside. The neck 16 communicates with the palate 14. The esophagus 18 communicates with the neck 16. The stomach 20 communicates with the esophagus 18) for receiving a transesophageal echocardiography probe into the lumen (see para. [0012]: a dummy probe patterned after a genuine esophageal ultrasonic probe…; see para. [0013]: an insertion length sensor which detects the insertion length from the said neck of the said dummy probe placed in the said neck and inserted into the said esophagus);
10a physical model support coupled to the housing, the physical model support configured to couple a physical model in the interior space above the simulated esophagus tube (see FIG. 1. See para. [0040]: The human phantom 10 is composed of the chassis 12 patterned after a human upper body, and the palate 14, neck 16, esophagus 18, stomach 20 and heart 22 which are fixed in the chassis 12).
Tada does not explicitly teach a reservoir defining an interior space configured to sealably contain a liquid and the simulated esophagus tube being sealed in relation to the interior space such that, while the echolucent portion of the simulated esophagus tube is submerged in the liquid contained in the interior space, the liquid is prevented from entering the lumen.
However, Thomas discloses a reservoir (see FIG. 3, tubular lumen 12) defining an interior space (see para. [0085] The second tubular lumen 20 is coaxially disposed relative to the interior of the flexible lumen 12 with a void space defined between the exterior surface 24 of the second flexible tubular lumen 20 and the interior surface 15 of the first tubular lumen 12) configured to sealably contain a liquid (see FIG. 3, imaging material 17; see para. [0064]: The imaging material 17 is preferably contained in at least a portion of the hollow interior defined in tubular lumen 12. The imaging material 17 can be present in any suitable configuration and on any suitable substrate such as a movable rod, an amorphous solid or a liquid or liquid suspension) and the simulated esophagus tube being sealed in relation to the interior space such that, while the echolucent portion of the simulated esophagus tube is submerged in the liquid contained in the interior space, the liquid is prevented from entering the lumen (see para. [0085]: The second tubular lumen 20 is coaxially disposed relative to the interior of the flexible lumen 12 with a void space defined between the exterior surface 24 of the second flexible tubular lumen 20 and the interior surface 15 of the first tubular lumen 12. Imaging material 17 can be disposed in the defined void space in contact between the exterior surface 24 of the flexible tubular lumen 20 and the interior surface 15 of the flexible tubular lumen 12).
Thomas is analogous to Tada, as both are drawn to the art of devices for providing medical training. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the device as taught by Tada to include a reservoir defining an interior space configured to sealably contain a liquid and the simulated esophagus tube being sealed in relation to the interior space such that, while the echolucent portion of the simulated esophagus tube is submerged in the liquid contained in the interior space, the liquid is prevented from entering the lumen, as taught by Thomas, since such a modification can facilitate the use of a wider variety of imaging materials than heretofore contemplated. It is possible that materials which could not be employed due to patient sensitivity and/or difficulties in metabolizing or excreting imaging material may be successfully used in connection with the device of the present invention. Further, use of a device having a second interior lumen provides greater ability to regulate the position of the imaging material and greater versatility as to the manner in which the device  can be positioned relative to the visually opaque substrate (see paras. [0081] and [0083]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success. 

 Per claim 13, Thomas discloses manipulating the TEE probe to capture images of the physical model through the echolucent portion of the simulated esophagus tube (see para. [0038]: The present invention provides means by which the various images, with their distinct appearances, can be accurately correlated or verified in a manner which permits reproducibility of image planes in the x, y and z directions; see para. [0114]: The device of the present invention, in position in the esophageal simulation, is charged with an ultrasonically dense contrast material. Ultrasonic studies are conducted of the esophageal simulation. Data generated is manipulated into a visually discernable image of the while the physical model and the echolucent portion of the simulated esophagus tube are submerged in the blood simulant liquid (see para. [0085], previously discussed above;   

Regarding claim 2, and substantially similar limitations in claims 13 and 18, Thomas discloses wherein the liquid is a blood simulant (see para. [0076]: In the radiopharmaceutical embodiment depicted herein, a solution, suspension or colloidal preparation containing the radiopharmaceutical imaging material attached to a suitable material which is organic, inorganic, biological or in its colloidal or native state, is employed).  
Thomas is analogous to Tada, as both are drawn to the art of devices for providing medical training. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the device as taught by Tada to include wherein the liquid is a blood simulant, as taught by Thomas, since such a modification can facilitate the use of a wider variety of imaging materials than heretofore contemplated. (see para. [0081]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success. 

Regarding claims 14 and 15, Tada does not explicitly teach further comprising determining a parameter of the physical model, wherein the parameter is a size, a depth relationship, a lateral plane measurement, an elevational plane measurement, or a depth plane 70measurement. 
However, Thomas discloses further comprising determining a parameter of the physical model, wherein the parameter is a lateral plane measurement, an elevational plane measurement, or a depth plane 70measurement (see para. [0038]: The present invention provides means by which the various images, with their distinct appearances, can be accurately correlated or verified in a manner which permits reproducibility of image planes in the x, y and z directions).
Thomas is analogous to Tada, as both are drawn to the art of devices for providing medical training. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the device as taught by Tada to include further comprising determining a parameter of the physical . 

Claims 4-7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tada and Thomas, in view of Hibi, et al., (hereinafter referred to as “Hibi,” US 2004/0060340).
Regarding claim 4, and substantially similar limitations in claims 5, 6 and 19, Tada and Thomas do not explicitly teach further comprising a pump, wherein the pump is plumbed to draw the liquid from the interior space of the reservoir and to supply the liquid to the physical model.  
However, Hibi discloses further comprising a pump  (see Fig. 1, pump 97), wherein the pump is plumbed to draw the liquid from the interior space of the reservoir and to supply the liquid to the physical model  (see para. [0040]: In this case, a tube is inserted into the blood vessel model cavity 17 so as to pour fluid thereinto, or a tube 99 is connected to the both ends of the blood vessel model cavity 17 so that fluid 95 stored in a bucket 98 flows therethrough by a pump 97).
Hibi is analogous to Tada and Thomas, as all are drawn to the art of devices for providing medical training. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the device as taught by Tada and Thomas to include a pump plumbed to draw the liquid from the interior space of the reservoir and to supply the liquid to the physical model, as taught by Hibi, since such a modification provides a blood vessel model having functions generally the same as with a human blood vessel with regard to sound waves (more specifically, with regard to ultrasound waves (see para. [0040]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success. 

Regarding claim 7, Tada, Thomas and Hibi do not explicitly teach wherein the pump is a peristaltic pump. However, Applicant’s use of a peristaltic pump is an obvious design choice. Applicant .

Allowable Subject Matter
Claims 8-12, 16, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Lewis, can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715